UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	March 31, 2014 Item 1. Schedule of Investments: Putnam VT Research Fund The fund's portfolio 3/31/14 (Unaudited) COMMON STOCKS (99.5%) (a) Shares Value Aerospace and defense (4.2%) Airbus Group NV (France) 1,166 $83,514 Embraer SA ADR (Brazil) 273 9,689 General Dynamics Corp. 8,012 872,667 Honeywell International, Inc. 3,290 305,180 L-3 Communications Holdings, Inc. 2,254 266,310 Northrop Grumman Corp. 3,115 384,329 Raytheon Co. 940 92,863 Rockwell Collins, Inc. (S) 837 66,684 United Technologies Corp. 2,528 295,372 Airlines (1.1%) American Airlines Group, Inc. (NON) 1,500 54,900 China Southern Airlines Co., Ltd. (China) 428,000 139,052 Delta Air Lines, Inc. 7,821 270,998 Spirit Airlines, Inc. (NON) 3,066 182,120 Auto components (0.2%) Johnson Controls, Inc. 1,800 85,176 TRW Automotive Holdings Corp. (NON) 357 29,138 Automobiles (0.4%) Ford Motor Co. 4,873 76,019 General Motors Co. 4,117 141,707 Banks (6.5%) Ally Financial, Inc. 12 98,700 Bank of America Corp. 44,886 772,039 Citigroup, Inc. 6,168 293,597 JPMorgan Chase & Co. 15,341 931,352 KeyCorp 14,804 210,809 Regions Financial Corp. 26,105 290,027 U.S. Bancorp 1,140 48,860 Wells Fargo & Co. 21,336 1,061,253 Beverages (2.0%) Brown-Forman Corp. Class B 472 42,334 Coca-Cola Enterprises, Inc. 881 42,077 Dr. Pepper Snapple Group, Inc. 4,744 258,358 Monster Beverage Corp. (NON) 3,431 238,283 PepsiCo, Inc. 6,236 520,706 Biotechnology (2.4%) Celgene Corp. (NON) 2,775 387,390 Gilead Sciences, Inc. (NON) 9,428 668,068 InterMune, Inc. (NON) 3,094 103,556 Retrophin, Inc. (NON) 5,107 108,626 Vertex Pharmaceuticals, Inc. (NON) 1,115 78,853 Building products (0.1%) Allegion PLC (Ireland) 345 17,999 Fortune Brands Home & Security, Inc. 317 13,339 Capital markets (2.5%) Ameriprise Financial, Inc. 1,479 162,794 Carlyle Group LP (The) (Partnership shares) 5,578 196,011 Charles Schwab Corp. (The) 13,573 370,950 Fortress Investment Group, LLC Class A 2,937 21,734 Invesco, Ltd. 1,457 53,909 KKR & Co. LP 10,030 229,085 Morgan Stanley 6,255 194,968 State Street Corp. 2,741 190,637 Chemicals (3.0%) Agrium, Inc. (Canada) (S) 670 65,338 Axiall Corp. 864 38,811 Chemtura Corp. (NON) 2,779 70,281 Dow Chemical Co. (The) (S) 6,707 325,893 Ecolab, Inc. 1,407 151,942 Huntsman Corp. 3,786 92,454 LyondellBasell Industries NV Class A 2,485 221,016 Monsanto Co. 2,928 333,119 Potash Corp. of Saskatchewan, Inc. (Canada) 1,861 67,319 Solvay SA (Belgium) 461 72,369 Symrise AG (Germany) 2,921 145,914 Tronox, Ltd. Class A 573 13,620 Wacker Chemie AG (Germany) 521 63,615 Commercial services and supplies (0.2%) Tyco International, Ltd. 2,154 91,330 Communications equipment (1.5%) Cisco Systems, Inc. 10,200 228,582 Juniper Networks, Inc. (NON) 5,443 140,212 Qualcomm, Inc. 5,809 458,098 Construction materials (0.1%) Eagle Materials, Inc. 144 12,767 Martin Marietta Materials, Inc. (S) 311 39,917 Consumer finance (1.2%) American Express Co. 4,765 428,993 Discover Financial Services 2,246 130,695 Santander Consumer USA Holdings, Inc. (NON) 5,366 129,213 Containers and packaging (0.4%) MeadWestvaco Corp. 3,496 131,589 Sealed Air Corp. 2,082 68,435 Diversified consumer services (0.2%) Bright Horizons Family Solutions, Inc. (NON) 3,220 125,934 Diversified financial services (1.0%) Berkshire Hathaway, Inc. Class B (NON) 2,536 316,924 CME Group, Inc. 3,136 232,095 Diversified telecommunication services (1.4%) AT&T, Inc. 7,411 259,904 Verizon Communications, Inc. 11,645 553,953 Electric utilities (1.4%) American Electric Power Co., Inc. 2,512 127,258 Duke Energy Corp. 2,335 166,299 Edison International 3,004 170,056 Exelon Corp. 339 11,377 FirstEnergy Corp. 4,171 141,939 NextEra Energy, Inc. 1,864 178,236 PPL Corp. 493 16,338 Electrical equipment (0.1%) Eaton Corp PLC 591 44,396 Electronic equipment, instruments, and components (0.9%) Amphenol Corp. Class A 693 63,513 Anixter International, Inc. 2,741 278,266 Corning, Inc. (S) 4,340 90,359 TE Connectivity, Ltd. 1,411 84,956 Energy equipment and services (2.1%) Baker Hughes, Inc. 559 36,346 Halliburton Co. 6,748 397,390 Petrofac, Ltd. (United Kingdom) 7,595 182,080 Rowan Cos. PLC Class A (NON) 1,718 57,862 Schlumberger, Ltd. 4,913 479,018 SPT Energy Group, Inc. (China) 90,000 44,429 Food and staples retail (1.7%) Costco Wholesale Corp. 2,371 264,793 CVS Caremark Corp. 3,992 298,841 Wal-Mart Stores, Inc. 3,597 274,919 Whole Foods Market, Inc. (S) 1,822 92,394 Food products (1.5%) ConAgra Foods, Inc. 1 31 General Mills, Inc. 289 14,976 Hershey Co. (The) 369 38,524 Hillshire Brands Co. 1,980 73,775 JM Smucker Co. (The) 526 51,148 Kellogg Co. 1,661 104,161 Kraft Foods Group, Inc. 2,425 136,043 Mead Johnson Nutrition Co. 1,499 124,627 Mondelez International, Inc. Class A 6,432 222,226 Pinnacle Foods, Inc. 1,068 31,890 S&W Seed Co. (NON) (S) 3,240 24,008 Tyson Foods, Inc. Class A 157 6,910 Health-care equipment and supplies (2.0%) Abbott Laboratories 3,222 124,079 Baxter International, Inc. 3,316 243,991 Boston Scientific Corp. (NON) 3,640 49,213 Covidien PLC (S) 1,439 105,997 Intuitive Surgical, Inc. (NON) 61 26,717 Medtronic, Inc. 1,833 112,803 St. Jude Medical, Inc. 3,333 217,945 Tornier NV (Netherlands) (NON) 3,825 81,167 Zimmer Holdings, Inc. (S) 1,507 142,532 Health-care providers and services (2.5%) Aetna, Inc. 2,848 213,515 Catamaran Corp. (NON) 919 41,134 CIGNA Corp. 648 54,257 Community Health Systems, Inc. (NON) 2,285 89,503 Express Scripts Holding Co. (NON) 1,309 98,293 HCA Holdings, Inc. (NON) 1,706 89,565 Humana, Inc. 1,110 125,119 LifePoint Hospitals, Inc. (NON) 1,603 87,444 McKesson Corp. 741 130,838 UnitedHealth Group, Inc. 3,770 309,102 WellCare Health Plans, Inc. (NON) 1,291 82,004 WellPoint, Inc. 687 68,391 Hotels, restaurants, and leisure (1.6%) Bloomin' Brands, Inc. (NON) 1,570 37,837 Hilton Worldwide Holdings, Inc. (NON) (S) 3,428 76,239 Marriott International, Inc. Class A (S) 2,183 122,292 McDonald's Corp. 2,073 203,216 Penn National Gaming, Inc. (NON) 4,681 57,670 Starbucks Corp. 2,302 168,921 Vail Resorts, Inc. 1,385 96,535 Wyndham Worldwide Corp. 2,227 163,083 Household durables (0.8%) D.R. Horton, Inc. 3,839 83,114 PulteGroup, Inc. 7,351 141,066 Whirlpool Corp. 1,400 209,244 Independent power and renewable electricity producers (0.6%) AES Corp. 1,996 28,503 Calpine Corp. (NON) 6,953 145,387 NRG Energy, Inc. 4,955 157,569 Industrial conglomerates (2.4%) General Electric Co. 33,754 873,891 Siemens AG (Germany) 3,440 463,011 Insurance (2.7%) American International Group, Inc. 6,326 316,363 Assured Guaranty, Ltd. 4,126 104,470 Chubb Corp. (The) 829 74,030 Genworth Financial, Inc. Class A (NON) 10,012 177,513 Hartford Financial Services Group, Inc. (The) 4,474 157,798 Lincoln National Corp. 2,044 103,569 Marsh & McLennan Cos., Inc. 3,486 171,860 MetLife, Inc. 5,843 308,510 Travelers Cos., Inc. (The) 1,205 102,546 Internet and catalog retail (1.9%) Amazon.com, Inc. (NON) 1,554 522,952 Ctrip.com International, Ltd. ADR (China) (NON) 2,155 108,655 Groupon, Inc. (NON) 7,602 59,600 Netflix, Inc. (NON) 171 60,197 priceline.com, Inc. (NON) 247 294,397 Internet software and services (4.4%) 58.Com, Inc. ADR (China) (NON) 802 33,387 Akamai Technologies, Inc. (NON) 729 42,435 eBay, Inc. (NON) 6,213 343,206 Facebook, Inc. Class A (NON) 7,755 467,161 Google, Inc. Class A (NON) 1,063 1,184,724 Qihoo 360 Technology Co., Ltd. ADR (China) (NON) (S) 506 50,387 Tencent Holdings, Ltd. (China) 1,340 93,299 Yahoo!, Inc. (NON) 5,197 186,572 Yandex NV Class A (Russia) (NON) (S) 2,273 68,622 IT Services (2.1%) Cognizant Technology Solutions Corp. (NON) 2,412 122,071 Computer Sciences Corp. 2,630 159,957 Fidelity National Information Services, Inc. 2,595 138,703 MasterCard, Inc. Class A 3,766 281,320 Visa, Inc. Class A 2,326 502,090 Leisure products (0.3%) Brunswick Corp. 1,691 76,585 Hasbro, Inc. (S) 1,561 86,823 Life sciences tools and services (0.8%) PerkinElmer, Inc. 2,689 121,166 Thermo Fisher Scientific, Inc. 2,558 307,574 WuXi pharmaTech Cayman, Inc. ADR (China) (NON) 658 24,254 Machinery (—%) Joy Global, Inc. (S) 417 24,186 Media (4.0%) CBS Corp. Class B (non-voting shares) 5,788 357,698 Comcast Corp. Class A 10,126 506,503 DIRECTV (NON) 3,145 240,341 DISH Network Corp. Class A (NON) 2,225 138,417 Liberty Global PLC Ser. C (United Kingdom) (NON) 10,907 444,024 Madison Square Garden Co. (The) Class A (NON) 2,828 160,574 Time Warner Cable, Inc. 458 62,828 Twenty-First Century Fox, Inc. 3,477 111,160 Walt Disney Co. (The) 3,015 241,411 Metals and mining (0.7%) Alcoa, Inc. 1,690 21,750 ArcelorMittal SA (France) 630 10,175 BHP Billiton PLC (United Kingdom) 525 16,140 Constellium NV Class A (Netherlands) (NON) 646 18,960 Freeport-McMoRan Copper & Gold, Inc. (Indonesia) 3,229 106,783 Hi-Crush Partners LP (Units) 842 33,949 Newmont Mining Corp. 328 7,688 Nucor Corp. 1,095 55,341 Southern Copper Corp. (Peru) 415 12,081 Steel Dynamics, Inc. 705 12,542 U.S. Silica Holdings, Inc. (S) 1,548 59,087 Yamana Gold, Inc. (Canada) 3,247 28,509 Multi-utilities (0.9%) Ameren Corp. 1,603 66,044 CMS Energy Corp. 1,078 31,564 Dominion Resources, Inc. 1,552 110,176 NiSource, Inc. 1,017 36,134 PG&E Corp. 3,486 150,595 Sempra Energy 1,064 102,953 Multiline retail (0.6%) Dollar General Corp. (NON) 2,432 134,927 Macy's, Inc. 3,006 178,226 Oil, gas, and consumable fuels (7.8%) Anadarko Petroleum Corp. 2,429 205,882 Cabot Oil & Gas Corp. 4,255 144,159 Cheniere Energy, Inc. (NON) 2,216 122,656 CONSOL Energy, Inc. 1,258 50,257 Energy Transfer Equity LP 1,943 90,835 EOG Resources, Inc. 2,574 504,942 EP Energy Corp. Class A (NON) (S) 8,534 167,010 Exxon Mobil Corp. 14,456 1,412,062 Gaztransport Et Technigaz SA (France) (NON) 1,299 84,092 Marathon Oil Corp. 11,190 397,469 MPLX LP (Partnership shares) 1,964 96,216 QEP Resources, Inc. 11,269 331,759 Royal Dutch Shell PLC ADR (United Kingdom) 4,794 350,250 Suncor Energy, Inc. (Canada) 11,656 407,494 Valero Energy Corp. 1,064 56,498 Paper and forest products (0.2%) International Paper Co. 2,102 96,440 Personal products (0.7%) Coty, Inc. Class A (S) 25,445 381,166 Pharmaceuticals (6.2%) AbbVie, Inc. 8,433 433,456 Actavis PLC (NON) 2,132 438,872 Allergan, Inc. 2,024 251,178 AstraZeneca PLC ADR (United Kingdom) 2,843 184,454 Bristol-Myers Squibb Co. 9,185 477,161 Eli Lilly & Co. 5,288 311,252 Johnson & Johnson 5,569 547,043 Merck & Co., Inc. 7,783 441,841 Pfizer, Inc. 10,966 352,228 Sanofi ADR (France) (S) 2,471 129,184 Professional services (0.3%) Nielsen Holdings NV 3,410 152,188 Real estate investment trusts (REITs) (2.2%) Alexandria Real Estate Equities, Inc. 256 18,575 Altisource Residential Corp. (Virgin Islands) 3,780 119,297 American Campus Communities, Inc. 837 31,262 American Tower Corp. 2,990 244,791 AvalonBay Communities, Inc. 988 129,744 Equity Lifestyle Properties, Inc. 1,175 47,764 Gaming and Leisure Properties, Inc. 3,038 110,765 General Growth Properties 2,334 51,348 Plum Creek Timber Co., Inc. 366 15,387 Prologis, Inc. 2,231 91,092 Public Storage 371 62,510 Simon Property Group, Inc. 689 112,996 Ventas, Inc. 2,232 135,192 Vornado Realty Trust 737 72,639 Real estate management and development (0.3%) CBRE Group, Inc. Class A (NON) 2,491 68,328 RE/MAX Holdings, Inc. Class A (NON) 3,506 101,078 Road and rail (1.0%) Genesee & Wyoming, Inc. Class A (NON) 1,447 140,822 Union Pacific Corp. 2,150 403,469 YRC Worldwide, Inc. (NON) 606 13,635 Semiconductors and semiconductor equipment (1.5%) Applied Materials, Inc. 3,503 71,531 Avago Technologies, Ltd. 1,793 115,487 Broadcom Corp. Class A 286 9,003 Himax Technologies, Inc. ADR (Taiwan) 1,776 20,460 Intel Corp. 9,477 244,601 Lam Research Corp. (NON) 951 52,305 Micron Technology, Inc. (NON) 7,460 176,504 NXP Semiconductor NV (NON) 1,051 61,809 Texas Instruments, Inc. 1,493 70,395 Software (3.3%) Adobe Systems, Inc. (NON) 1,547 101,700 ANSYS, Inc. (NON) 210 16,174 Electronic Arts, Inc. (NON) (S) 1,700 49,317 Intuit, Inc. 936 72,755 Mentor Graphics Corp. 968 21,315 Microsoft Corp. 17,214 705,602 Oracle Corp. 15,571 637,010 Red Hat, Inc. (NON) 3,041 161,112 ServiceNow, Inc. (NON) (S) 665 39,847 Synopsys, Inc. (NON) 751 28,846 Specialty retail (2.3%) Bed Bath & Beyond, Inc. (NON) (S) 2,888 198,694 Five Below, Inc. (NON) (S) 2,785 118,307 Gap, Inc. (The) 2,373 95,062 GNC Holdings, Inc. Class A 942 41,467 Home Depot, Inc. (The) 5,997 474,543 Office Depot, Inc. (NON) 25,396 104,885 TJX Cos., Inc. (The) 4,496 272,682 Technology hardware, storage, and peripherals (4.7%) Apple, Inc. 3,851 2,066,986 Hewlett-Packard Co. 3,578 115,784 NetApp, Inc. 1,775 65,498 SanDisk Corp. 1,948 158,158 Seagate Technology PLC (S) 1,628 91,428 Western Digital Corp. 1,869 171,612 Textiles, apparel, and luxury goods (1.4%) Hanesbrands, Inc. 1,385 105,925 Michael Kors Holdings, Ltd. (NON) (S) 1,364 127,220 NIKE, Inc. Class B 4,106 303,269 Tumi Holdings, Inc. (NON) 11,865 268,505 Tobacco (2.9%) Altria Group, Inc. 17,545 656,709 Philip Morris International, Inc. 12,102 990,791 Trading companies and distributors (0.1%) WESCO International, Inc. (NON) 781 64,995 Water utilities (0.1%) American Water Works Co., Inc. 1,190 54,026 Wireless telecommunication services (0.1%) Vodafone Group PLC ADR (United Kingdom) 2,092 77,007 Total common stocks (cost $45,904,313) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value United Technologies Corp. $3.75 cv. pfd. 1,172 $78,020 Total convertible preferred stocks (cost $58,600) SHORT-TERM INVESTMENTS (4.1%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) 2,195,888 $2,195,888 U.S. Treasury Bills with an effective yield of 0.10%, February 5, 2015 $62,000 61,944 U.S. Treasury Bills with an effective yield of 0.10%, January 8, 2015 62,000 61,956 U.S. Treasury Bills with an effective yield of 0.10%, July 24, 2014 13,000 12,998 Total short-term investments (cost $2,332,779) TOTAL INVESTMENTS Total investments (cost $48,295,692) (b) FORWARD CURRENCY CONTRACTS at 3/31/14 (aggregate face value $4,237,292) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC British Pound Sell 6/18/14 $1,246,142 $1,247,991 $1,849 Swiss Franc Buy 6/18/14 151,443 150,795 648 Citibank, N.A. British Pound Buy 6/18/14 165,286 165,160 126 Euro Sell 6/18/14 1,554,496 1,554,642 146 Credit Suisse International Swiss Franc Sell 6/18/14 118,392 117,872 (520) Deutsche Bank AG Euro Buy 6/18/14 208,965 208,760 205 JPMorgan Chase Bank N.A. Canadian Dollar Sell 4/16/14 498,877 515,827 16,950 State Street Bank and Trust Co. Euro Buy 6/18/14 276,462 276,245 217 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through March 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $56,282,218. (b) The aggregate identified cost on a tax basis is $48,646,926, resulting in gross unrealized appreciation and depreciation of $10,297,797 and $509,356, respectively, or net unrealized appreciation of $9,788,441. (NON) Non-income-producing security. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $18,136 $2,641,572 $2,659,708 $53 $— * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $2,195,888, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $2,164,986. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $555 to cover certain derivatives contracts. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $520 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $7,713,068 $— $— Consumer staples 4,889,690 — — Energy 5,574,277 44,429 — Financials 9,195,372 98,700 — Health care 7,859,765 — — Industrials 5,187,887 139,052 — Information technology 10,249,860 93,299 — Materials 2,393,844 — — Telecommunication services 890,864 — — Utilities 1,694,454 — — Total common stocks — Convertible preferred stocks 78,020 — — Short-term investments — 2,332,786 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $19,621 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $20,141 $520 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) $3,900,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC Citibank, N.A.
